Citation Nr: 0836534	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a headache disorder, to 
include as secondary to a service-connected cervical spine 
degenerative joint disease (DJD) disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971, and from April 1976 to March 1978, and served in the 
Army Reserve during the interim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied the veteran's petition to reopen his 
claim for service connection for headaches (which had 
previously been denied in February 1999).  The RO 
readjudicated the petition to reopen in July 2001, pursuant 
to major changes made to the VA's duty to notify and assist 
claimants that went in effect on November 9, 2000, and was 
applicable to all claims filed on or after the date of 
enactment of the new law or filed before the date of 
enactment but not yet final, and continued the denial of the 
petition to reopen.  The veteran appealed this decision to 
the Board.

In December 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
that hearing is of record.

In July 2004, the Board remanded the petition to reopen to 
the RO for additional development.  After completing the 
requested action, the RO continued the denial of the petition 
to reopen and returned this matter to the Board for further 
appellate consideration.

In November 2006, the Board granted the petition to reopen 
and remanded the claim for service connection for headaches, 
on the merits, to the RO for additional development and 
disposed of another issue that had been on appeal.  After 
completing the requested action, the matter was returned to 
the Board for further appellate consideration.  

In May 2008 the Board remanded this matter to the RO to 
afford the veteran another opportunity to testify before a 
VLJ, as the VLJ who had held the December 2003 hearing was no 
longer employed by the Board.  The veteran testified before 
the undersigned VLJ at a hearing held at the RO in July 2008.  
A transcript of the hearing is associated with the claims 
file.  This matter is now returned to the Board for further 
consideration.

The veteran is noted to have submitted additional evidence in 
September 2007 with a waiver of consideration by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304 
(2007).


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's headache disorder is the result of the fall that 
took place in service.    


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection is warranted for a headache disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159. 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  



II.  Service Connection

The veteran contends that he is entitled to service-
connection for a headache disorder.  He contends that this 
disorder stems from an injury in service wherein he fell and 
struck his head.  Alternately his representative has raised a 
claim in the July 2008 hearing that the headache disorder is 
secondary to a service-connected cervical spine disorder.  
Service connection has been in effect for a cervical spine 
disorder of degenerative joint disease (DJD) since a March 
2006 rating decision granted service connection for this 
condition.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as neurological disorders, 
is manifest to a compensable degree within a year of 
discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records reflect no findings or complaints 
of a headache disorder or history of head injury on the 
January 1976 entrance examination and report of medical 
history.  In June 1976, the veteran was injured from sliding 
down the rails of a ladder wherein he slipped and hit his 
head on a hatch.  Physical examination revealed a 2 1/4 inch 
laceration to the left occipital region of his head.  The 
impression was as above.  The injury was cleaned.  He was 
noted to be well oriented with pupils equal and reactive.  He 
was dispensed to full duty and was to return to care within 3 
days for a suture evaluation.  A January 1978 record noted 
complaints of headaches in conjunction with other symptoms of 
productive cough and sinus pain in the nasal and frontal 
areas.  A June 1976 record noted that the veteran had sutures 
in his head with a history of having struck his head 2 days 
earlier.  He now complained of dizziness with bending over as 
well as headaches.  Physical examination was unremarkable 
except for the 3 inch healing laceration.  The impression was 
no demonstrable pathology.  Another service treatment record 
apparently from June 1976 also noted the complaints of 
dizziness when bending over as well as some dull pain over 
the laceration area.  He denied passing out.  Physical 
examination was normal and the impression was questionable 
vasovalgo and unknown.  The report of a February 1978 
separation examination was normal.

A June 1978 VA examination noted the history of the veteran's 
injury in June 1976 of striking his head on the hatch after 
sliding down a ladder.  He was noted to have had a laceration 
of the left of the occipital region.  There were no 
complaints of headaches but did say that after reading for a 
half hour he felt a "strain" and then had blurred vision.  
There was no diplopia.  Neurological examination was 
completely normal.  The diagnosis was no neurological disease 
found today.  X-rays from May 1998 which accompanied this 
examination revealed normal skull with no evidence of 
fracture.  

A February 1998 functional brain scan was done for a clinical 
history of headaches and forgetfulness.  He had sustained 
head trauma in the past.  Findings were significant for a 
decrease in radionuclide perfusion to the left temporal area 
of the cerebral cortex.  This finding may be related to the 
previous head trauma.  Another functional brain scan from 
March 1999 for history of headaches and "tender skull" 
likewise revealed abnormal findings, with the number areas of 
abnormality appearing greater than seen on the previous 
examination.  However, an April 1999 brain and brain stem 
magnetic resonance imaging (MRI) was grossly unremarkable.  A 
July 1999 functional brain scan was compared to the findings 
from March 1999, with the conclusion that this was an 
abnormal functional nuclear brain scan with areas of 
abnormality essentially unchanged from March 1999.  

Complaint of headaches are shown in a December 1998 VA 
general examination which did not indicate whether the claims 
file was reviewed.  This examination also addressed left 
shoulder and a lipoma on his thigh.  Regarding his headaches 
he gave a history of daily headaches described as dull, 
aching and low grade.  He saw a primary care provider for 
these and got an unknown prescription for these.  The 
headaches were at a level of 2-3 out of 10 in intensity.  
Physical examination was unremarkable for neurological 
findings and the impression was chronic daily headaches, a 
variant of migraine headaches.  There was no opinion as to 
causation.   

Private records from the mid to late 1990's generally reflect 
a workers compensation claim for a lumbar spine injury which 
apparently occurred in November or December 1994 when he 
injured his back lifting a table.  There is no indication 
that a head injury happened with this incident.  However, 
headaches are noted in some of these records including a 
December 1996 record revealing followup for a low back pain 
flare up with complaints of intense headaches lasting several 
days with increased neck pain.  The diagnoses did not mention 
headaches, but instead centered around cervical and lumbar 
pathologies.  A July 1997 record primarily discusses severe 
lumbar spine problems with some mention of cervical spine 
problems with radiculopathy but with diagnoses including post 
traumatic cephalgia.  A September 1997 record noted the above 
history regarding lumbar spine problems but also included a 
history for traumatic injury to the left eye and ganglion of 
the left wrist, with no dates given for these injuries or 
treatments.  Medical review of systems was noteworthy for 
headaches in the back of his head.  

VA records from 1999 to 2000 reflect ongoing headache 
complaints as well as complaints regarding his cervical spine 
including a herniated C6-7 disc and canal stenosis at C3-4 
with radiculopathy.  A December 1999 record noted that 
headaches remained a problem with records noted to include a 
history of the 1976 inservice head injury wherein he came 
downstairs on board ship, hit his head on the top of the deck 
and his neck was jammed towards the shoulders.  This history 
was repeated in subsequent VA records.  A January 2000 VA 
record reflecting chief complaints of headaches noted the 
history of the 1976 injury and the veteran said his headaches 
began about one month afterwards, with the headaches 
originating in the back of his head in the occipital region.  
The pain was usually dull but sharpened in intensity when he 
is active.  He indicated that Darvocet which he took for back 
problems also helped his headaches.  Physical examination 
revealed his mental status, neurological, motor, sensory and 
reflexes were unremarkable except for brisk reflexes and 
minimal ankle clonus.  The impression was chronic neck pain 
radiating down the shoulders and to the occipital region 
probably due to DJD.  His brisk reflexes were suggestive of 
cord compression.  In a February 2000 followup he wanted to 
be seen for his headaches with complaints of chronic pain in 
the back of his head.  He continued to have complaints of 
headaches in April and May of 2000.  A March 2001 psychiatric 
consult noted complaints of multiple medical problems 
including the headaches.  He was noted to have continued 
complaints of neck pain as well as headaches in records from 
2001 which primarily discussed other medical problems.  A 
December 2001 record following up neck pain with degenerative 
changes noted headaches said to have been present since a 
fall in 1978 with no skull fracture, with headaches generally 
on the left side.  

VA treatment records from 2002 mostly address other medical 
problems besides his headaches, including his chronic 
cervical spine problems as described above.  A March 2002 
record did note the veteran having headaches said to be 
present since a fall in 1978 when he hit his head but did not 
have a skull fracture.  The headaches were generally said to 
be on his right side.  The rest of the findings from March 
2002 focused on cervical spine complaints.  

An April 2005 VA examination was limited to examination of 
the cervical spine with no reference to headaches.  However 
he was noted to injured his head/neck in service after his 
head hit a hatch.  This examination included a review of the 
claims file and examination of his cervical spine.  The 
examiner diagnosed DJD of the cervical spine, confirmed by X-
ray and linked this disability to service.  

The report of a January 2007 VA examination included a claims 
file review but the veteran's history appeared inaccurate.  
He was said to have had a large heavy object hit him in 
approximately 1984 in his head and was rendered unconscious.  
The examiner also reviewed the findings from the 1998 SPECT 
scan which revealed a decreased uptake in the left frontal 
lobe which may be related to the accident in service.  He now 
had headaches daily which are not prostrating.  He took 
Motrin daily.  The headaches have a dull, achy quality 
radiating to the front to the occipital area.  Physical 
examination was not reported clearly, but the examiner gave 
an impression that it is at least as likely that the head 
injury that occurred in 1984 is the cause of his headaches.  
The diagnosis was post traumatic headaches and again it was 
at least as likely that the headaches are secondary to the 
trauma in service.  Clearly trauma of the skeleton caused 
headaches.  It was also at least as likely that the abnormal 
SPECT scan is a result of the head injury in service.  Blunt 
trauma to the head can cause frontal lobe injury as in this 
case.  

VA treatment records from 2007 reflect treatment for a lipoma 
on the scalp, which was surgically removed in March 2007.  
The records significantly include a July 2007 neurological 
report wherein the veteran was seen for neck pain and now 
came in with complaints of headaches in the back of his head.  
He had recent surgery for lipoma and afterwards the left side 
of his head was sore.  He had headaches since the 1970's.  He 
did not like to take pain medications for this and complained 
of Tylenol 3 making him drowsy.  He was noted to have the 
headaches since an injury said to have happened in 1978 when 
he fell and hit his head but did not fracture his skull.  The 
complaints and history also addressed the neck with an MRI of 
the cervical spine showing diffuse degenerative changes with 
left sided foraminal narrowing at all levels and a disc 
protrusion at C6-7.  Following a physical examination and 
neurological examination, which revealed no remarkable 
findings pertinent to the headaches, the impression was 
chronic neck and back pain, occipital headaches due to DJD 
and foraminal narrowing.  He was noted to have a disc 
herniation at C6-7 with cord compression as well.  

The veteran testified at his July 2008 Travel Board hearing 
that when he slid down the hatch and hit his head on the top 
of his head he injured his head and cervical spine.  His 
representative clarified at this hearing that he wanted to 
amend this claim to include service-connection for headaches 
as secondary to a cervical spine disorder.  The veteran 
testified that he gets Cortisone shots for his headaches as 
well as for his cervical spine disorder.  He testified that 
he currently receives treatment at the VA and it was agreed 
to that the veteran would obtain these treatment records.  It 
was also pointed out at this hearing that the VA examiner 
from January 2007 referred to a post service accident in 
1984.  Questions were raised as to whether this was actually 
a typographical error in this examination, and the veteran 
confirmed that he had never injured his head in 1984 or any 
other time after service.  He said the only injury to his 
head was in service and that he received 5 or 6 stitches.  
The scar from this injury was noted to be visible.  

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is 
warranted for a headache disorder.  

As noted above, the evidence clearly shows that he sustained 
an injury in service in June 1976 for which he received 
medical treatment after he struck his head against a hatch in 
a fall.  The VA examiner in January 2007 contains an opinion 
linking the veteran's current headache disorder to a head 
injury sustained in service and noting the abnormal brain 
scan findings from 1998.  Although the examiner gave the 
wrong date for the actual injury, this appears to have been a 
typographical error, as the veteran has confirmed that he had 
no post-service injury to his head and there is no evidence 
of any head injury after his June 1976 injury in service.  
Other medical evidence is noted to reflect a post-traumatic 
headache disorder following an injury to his head in the 
1970's with some abnormal findings shown on brainscans, and 
the veteran has reported having experienced headaches ever 
since the injury in 1976.  Thus, even given the incorrect 
injury date cited by the VA examiner in January 2008 and 
elsewhere in some of the treatment records which gave 1978 
rather than 1976 as the injury date, the evidence is 
essentially in equipoise as to whether the veteran's current 
headache disorder is related to the veteran's June 1976 fall 
in service.  

Alternately there is also evidence that suggests that the 
veteran's headache disorder could be secondary to his 
service-connected cervical spine disorder which was also 
found by medical evidence to have been caused by the same 
June 1976 injury.  Of note, the VA treatment note from July 
2007 is noted to contain a diagnosis of chronic neck and back 
pain with occipital headaches due to DJD and foraminal 
narrowing.  The evidence from the VA records show problems 
regarding his cervical spine including a herniated C6-7 disc 
and canal stenosis at C3-4 with radiculopathy.  Thus even if 
the evidence were not sufficient to grant service connection 
on a direct basis, service connection for a headache disorder 
on a secondary basis could be considered.  However, as the 
Board finds that service connection is warranted as directly 
related to the fall in service, there is no need to further 
consider whether secondary service-connection is warranted.  

Resolving all reasonable doubt in favor of the veteran, the 
evidence supports a grant of service connection for a 
headache disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




ORDER

Service connection for a headache disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


